IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41085

STATE OF IDAHO,                                  )      2014 Unpublished Opinion No. 542
                                                 )
       Plaintiff-Respondent,                     )      Filed: June 4, 2014
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
JEFFREY LEROY ACHESON,                           )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and sentences of ten years determinate and a consecutive
       fifteen years indeterminate for two counts of sexual abuse of a child under the age
       of sixteen years, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Jeffrey Leroy Acheson pled guilty to two counts of sexual abuse of a child under the age
of sixteen years. Idaho Code § 18-1506. The district court sentenced Acheson to a determinate
term of ten years for the first count and a consecutive indeterminate term of fifteen years for the
second count. Acheson appeals, 1 contending his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


1
      Acheson obtained post-conviction relief from his attorney’s failure to timely appeal from the
judgment of conviction, and Acheson timely appealed from the reissued judgment of conviction.

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Acheson’s judgment of conviction and sentences are affirmed.




                                                   2